Citation Nr: 1207185	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  09-27 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for lower back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2001 to January 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada. 

When this case was before the Board in November 2010, it was remanded for evidentiary development.  It has since returned to the Board for further appellate action.


REMAND

In response to the Board's remand, the claims file was returned to the VA physician's assistant who conducted a December 2007 examination of the Veteran for an addendum opinion addressing whether the Veteran had a current lower back disability, and if so, the nature and etiology of such disability.  The VA examiner submitted an addendum opinion in December 2010 in which it was stated, in pertinent part, that the Veteran acquired a lumbar spine muscle strain from an in-service ladder fall around September 2005; X-rays in November 2005 showed muscle spasm and strain with no degenerative change seen; and this was typical of soft tissue injury involving muscles and ligaments that "self limits" in 6-8 weeks.  The examiner also stated that pain occurring beyond this time frame was a characteristic of a degenerative disc disease, which the Veteran did not have, and radiographical studies in December 2007 were normal.  Therefore, the VA examiner opined that it was less likely as not that the Veteran's current symptoms were a residual of the fall injury in November 2005.

The Board finds that the addendum VA opinion provided in December 2010 does not adequately address whether the Veteran currently has a lower back disability that is etiologically related to service.  That is, the VA examiner did not adequately address or diagnose the pain occurring beyond the aforementioned time frame of 6-8 weeks, instead stating that it was not degenerative disc disease, and the examiner did not clarify or diagnose the Veteran's "current symptoms" or opine whether said symptoms were etiologically related to service. 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Then, the RO or the AMC should arrange for the Veteran to undergo a VA examination by a physician with sufficient expertise to determine the nature and etiology of his claimed lower back disability. 

The claims file must be made available to and reviewed by the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions as well as his subjective history. 
All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail. 

Based on the claims file review and the examination results, the examiner should be requested to provide an opinion as to whether the Veteran has a current lower back disability, and if so, whether it is at least as likely as not (50 percent or better probability) that the Veteran's lower back disability originated during service or is otherwise etiologically related to service, to specifically include a fall in March 2005.  For purposes of the opinion, the examiner should assume that the Veteran is a reliable historian.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  

3.  The RO or the AMC should undertake any additional development it determines to be warranted. 

4.  Then, the RO or the AMC should adjudicate the issue of entitlement to service connection for lower back disability, in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action. 

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

